Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims set forth that the composition contains 0.6% casein 3% BSA or alternatively 10% BSA.  It is not clear on what measurement the percentages are based upon, whether it is vol%, wt%, mol%, or another means for comparing concentrations.  Furthermore, it is not clear what the percentages are based upon in terms of the whole, e.g. whether the percentages are based upon the buffer system, the composition as a whole or by another standard.  As this is the case, the claims as set forth are wholly indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by AbC-arrays (D1) in their publication “Protocols/Recipes” (6/23/2011).

Regarding Claims 1 and 4-7: The claims are drawn to a liquid medium.  The liquid medium has the intended use of storing fluorescent dye-containing resin particles.  The claim scope defines the medium by the intended use in terms of the backscatter intensity of the resin particles when they are added to said medium.  Although the claim cites an intended use and a property of the material during said intended use, the claim is explicitly drawn to a medium not including the particles that are added during said intended use.  Therefore, the claim is drawn to the media itself.  Applicant teaches that such a medium is provided by adding a buffer such as phosphine buffered saline, a protein such as BSA in an amount from 1-10 wt%, a surfactant such as Tween in an amount of 0.1 wt% or less, and may further include a stabilizer such as sodium azide.  

D1 teaches a buffer solution containing all of these components called PBS-Tween BSA.  D1 teaches that the buffer medium contains 300 ml PBS (buffered solution) having a content of 0.5 wt% Tween 20 (non-ionic surfactant), 5% bovine serum albumin (protein) and 0.05 wt% sodium azide (stabilizer).  As the medium of D1 is compositionally the same as that which is instantly disclosed it would inherently have the property as is instantly claimed and would be suitable for the same intended use.  Materials of the same composition and structure must inherently have the same properties as those properties stem directly from the chemical components in the material.  As the material of the prior art is of the same composition as is disclosed, it would inherently provide a property such that the rate of change in the backscatter intensity of transmitted light at the center of the height of said particle-containing liquid left to stand for 24 hours after said addition was not less than -1% in terms of the final intensity vs. the initial intensity.  As the medium set forth by D1 is the same as that which is disclosed this property would be present in the test conditions set forth in claims 4-7.  These claims only further limit the claims in terms of the testing conditions and do not necessarily set forth limitations of the medium per se.  

Regarding Claim 2-3:  The medium of D1 comprises a buffer (phosphate buffered saline), a protein (bovine serum albumin) and nonionic surfactant (Tween 20).


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evangelista in US5262299.

Regarding Claim 1 and 4-7:  The claims are drawn to a liquid medium.  The liquid medium has the intended use of storing fluorescent dye-containing resin particles.  The claim scope defines the medium by the intended use in terms of the backscatter intensity of the resin particles when they are added to said medium.  Although the claim cites an intended use and a property of the material during said intended use, the claim is explicitly drawn to a medium not including the particles that are added during said intended use.  Therefore, the claim is drawn to the media itself.  Applicant teaches that such a medium is provided by adding a buffer such as phosphine buffered saline, a protein such as BSA in an amount from 1-10 wt%, a surfactant such as Tween in an amount of 0.1 wt% or less, and may further include a stabilizer such as sodium azide. As the medium set forth by Angelista is the same as that which is disclosed this property would be present in the test conditions set forth in claims 4-7.  These claims only further limit the claims in terms of the testing conditions and do not necessarily set forth limitations of the medium per se.  

Evangelista teaches a Tris buffer solution containing 10%BSA, KCl, sodium azide (a preservative), and TWEEN 20 as a wash buffer (See Column 40).  As the medium of Evangelista is compositionally the same as that which is instantly disclosed it would inherently have the property as is instantly claimed and would be suitable for the same intended use.  Materials of the same composition and structure must inherently have the same properties as those properties stem directly from the chemical components in the material.  As the material of the prior art is of the same composition as is disclosed, it would inherently provide a property such that the rate of change in the backscatter intensity of transmitted light at the center of the height of said particle-containing liquid left to stand for 24 hours after said addition was not less than -1% in terms of the final intensity vs. the initial intensity.  As the medium set forth by Evangelista is the same as that which is disclosed this property would be present in the test conditions set forth in the claims. 

Regarding Claim 2-3 and 10:  Angelista teaches the addition of BSA (protein) in an amount of 10% and TWEEN, a non-ionic surfactant in a wash buffer.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachikawa in US20020187510.

Regarding Claim 1 and 4-7:  The claims are drawn to a liquid medium.  The liquid medium has the intended use of storing fluorescent dye-containing resin particles.  The claim scope defines the medium by the intended use in terms of the backscatter intensity of the resin particles when they are added to said medium.  Although the claim cites an intended use and a property of the material during said intended use, the claim is explicitly drawn to a medium not including the particles that are added during said intended use.  Therefore, the claim is drawn to the media itself.  Applicant teaches that such a medium is provided by adding a buffer such as phosphine buffered saline, a protein such as BSA in an amount from 1-10 wt%, a surfactant such as Tween in an amount of 0.1 wt% or less, and may further include a stabilizer such as sodium azide.

Tachikawa teaches a Tris-HCl buffer solution containing 0.5%BSA, 2%casein, NaCl, sodium azide (a preservative), and TWEEN 20 (surfactant) as a buffer (See paragraph 208).  As the medium of Tachikawa is compositionally the same as that which is instantly disclosed it would inherently have the property as is instantly claimed and would be suitable for the same intended use.  Materials of the same composition and structure must inherently have the same properties as those properties stem directly from the chemical components in the material.  As the material of the prior art is of the same composition as is disclosed, it would inherently provide a property such that the rate of change in the backscatter intensity of transmitted light at the center of the height of said particle-containing liquid left to stand for 24 hours after said addition was not less than -1% in terms of the final intensity vs. the initial intensity.  As the medium set forth by Tachikawa is the same as that which is disclosed this property would be present in the test conditions set forth in the claims 4-8. 


Regarding Claim 2-3 and 8: Tachikawa teaches that the protein may contain casein and BSA and may also contain a non-ionic surfactant in the form of TWEEN.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa in US20020187510.

The claims are drawn to a liquid medium.  The liquid medium has the intended use of storing fluorescent dye-containing resin particles.  The claim scope defines the medium by the intended use in terms of the backscatter intensity of the resin particles when they are added to said medium.  Although the claim cites an intended use and a property of the material during said intended use, the claim is explicitly drawn to a medium not including the particles that are added during said intended use.  Therefore, the claim is drawn to the media itself.  Applicant teaches that such a medium is provided by adding a buffer such as phosphine buffered saline, a protein such as BSA in an amount from 1-10 wt%, a surfactant such as Tween in an amount of 0.1 wt% or less, and may further include a stabilizer such as sodium azide.

Tachikawa teaches a Tris-HCl buffer solution containing 0.5%BSA, 2%casein, NaCl, sodium azide (a preservative), and TWEEN 20 (surfactant) as a buffer (See paragraph 208).  As the medium of Tachikawa is compositionally the same as that which is instantly disclosed it would inherently have the property as is instantly claimed and would be suitable for the same intended use.  Materials of the same composition and structure must inherently have the same properties as those properties stem directly from the chemical components in the material.  As the material of the prior art is of the same composition as is disclosed, it would inherently provide a property such that the rate of change in the backscatter intensity of transmitted light at the center of the height of said particle-containing liquid left to stand for 24 hours after said addition was not less than -1% in terms of the final intensity vs. the initial intensity.  As the medium set forth by Tachikawa is the same as that which is disclosed this property would be present in the test conditions set forth in the claims. 

Tachikawa teaches a buffered solution containing 0.5% BSA and 2% casein.  Tachikawa is silent as to the use of different proportions of BSA and casein or the use of alpha and beta caseins; however, both caseins would be present in the general casein disclosed by Tachikawa.  Tachikawa teaches the use of both BSA and casein in a buffered solution, the concentration of which would be obvious to alter based upon the use thereof.  Generally, differences in concentration do no support the patentability of subject matter taught by the prior art unless there is evidence showing that the concentration is critical.  See MPEP 2144.  Those of ordinary skill in the art would have found that providing the claimed buffers having the desired amount of casein and BSA as obvious over the teachings of Tachikawa.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11346784. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a liquid medium that is used in conjunction with luminescent particles and suspends them in such a manner that certain characteristics are maintained.  The method of ‘784 teaches the use of such a liquid, containing a buffer, a protein and a surfactant, which maintains the backscatter intensity of suspended particles to the same degree that is claimed (See patented claim 1).  The method of ‘784 goes on to teach that this occurs over the same conditions as claimed (See Patented claims 3-6) and the components of the solution are the same, being non-ionic surfactants, a protein such as BSA or casein, and a buffer (See patented claims 2 and 7-9).  As the patented method makes use of the currently claimed solution, the composition of the pending claims is rendered obvious over the patented method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734